ITEMID: 001-75160
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MACOVEI AND OTHERS v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible under Art. 6-1;Violation of Art. 6-1 (legal certainty and right to a court);Not necessary to examine complaint under Art. 13;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses awards - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 6. The applicants, all of whom are Moldovan citizens, live in the Republic of Moldova. They were born in 1961, 1946, 1939, 1946, 1946 and 1951 respectively.
7. In 1994 each applicant concluded a contract with ASITO (an insurance company incorporated in Moldova), according to the terms of which he or she paid an insurance premium in exchange for an annuity pension. The size of the monthly pensions varied between 200 Moldovan lei (MDL) and MDL 600 (between the equivalent of 45 United States dollars (USD) and USD 135 at the time).
8. On different dates between 1999 and 2001 ASITO stopped paying the pensions, in some cases, or refused to start paying them, in other cases, invoking a change in the interest rate of the National Bank of Moldova and calling for the termination of the contracts.
9. On unspecified dates in 2001, the applicants brought civil actions against ASITO, seeking the payment of the pension arrears to date and requiring the company to abide by the contracts of 1994.
10. All the applicants obtained final and enforceable judgments between 2001 and 2002, by which the domestic courts ordered ASITO to pay the pension arrears and to resume the execution of the contracts. The courts found the contracts to be valid and dismissed ASITO’s requests to terminate them or to exempt it from abiding by them on the ground of force majeure, which in ASITO’s view was constituted by the economic crisis, inflation and the change in the interest rate of the National Bank of Moldova. The Court was not presented with information on whether those judgments were complied with by ASITO.
11. On 14 December 2001 the Prosecutor General lodged an “appeal in the interest of the law” with the Supreme Court of Justice. According to the Prosecutor General, the appeal had the purpose of clarifying the controversy surrounding the contracts and of setting a uniform practice for all courts.
12. On 11 March 2002, the Plenary Supreme Court of Justice issued a judgment deciding the dispute between ASITO and the pension beneficiaries in favour of the former. In particular, it ruled that the economic crisis, inflation and the change in the interest rate of the National Bank of Moldova could be relied upon by ASITO in order unilaterally to avoid the annuity contracts. It also ruled that its judgment was binding on all the courts, although it could not, however, affect already existing judgments and it could not be used against the parties to proceedings which had already been decided.
13. Subsequently, on different dates, ASITO brought civil actions against the applicants asking for the termination of the contracts concluded in 1994. It relied on the same arguments as in the first sets of proceedings and also the judgment of the Plenary Supreme Court of 11 March 2002.
14. Between December 2002 and June 2003 ASITO obtained final favourable judgments against all the applicants. The courts dismissed the applicants’ submissions to the effect that the matter of the unilateral denunciation of the contracts by ASITO on grounds of hardship had already been resolved by final judgments and found instead that the subject matter of the proceedings which had ended in final judgments favourable to the applicants had been different, because those proceedings had been concerned with the enforcement of the annuity contracts up to the moment of their termination, while the subject matter of the new proceedings was the termination of the contracts.
15. On 25 October 2004, after the Court communicated the present cases to the Government, the Plenary Supreme Court of Justice upheld a revision request lodged against its judgment of 11 March 2002 by a group of ASITO pensioners who are not applicants in the present cases. The Supreme Court quashed its previous judgment while finding inter alia that ASITO could not rely on the economic crisis, inflation and the change in the interest rate of the National Bank of Moldova for avoiding its annuity contracts.
16. The old Code of Civil Procedure in force between 26 December 1964 and 12 June 2003 read as follows:
...
3) the proceedings shall be discontinued if previously a final judgment has been adopted in a dispute between the same parties, regarding the same object and having the same scope ...
In order to ensure a uniform application of the law in the entire territory of the country, the Prosecutor General can address ex officio to the Supreme Court of Justice an appeal, asking the court to give an opinion on questions of law which have been solved differently by the courts.
The Prosecutor General’s appeal shall be examined in a hearing by the Plenary Supreme Court.
The judgments adopted by the Plenary cannot affect already existing judgments and they cannot be used against the parties to proceedings where judgments have been delivered. The judgments adopted in respect of the appeals in the interest of the law shall be brought to the attention of the courts and shall be binding on them.
17. On 12 June 2003 a new Code of Civil Procedure entered into force. Section 449, insofar as relevant, reads as follows:
“Grounds for revision
Revision may be requested:
When new and essential facts or circumstances have been discovered, that were unknown and could not have been known earlier;
When, after the adoption of a judgment, new documents have been discovered, that were hidden by one of the parties to the proceedings or that could not have been presented to the court for reasons not imputable to the party who seeks revision;...
When a court decision or a decision of another body on which a judgment is based, has been annulled... ”
18. Section 450, insofar as relevant, reads as follows:
“A revision request may be lodged:
...
Within three months of the date on which the concerned person has come to know the essential circumstances or facts of the case which were unknown to him/her earlier and which could not have been known to him/her earlier, in cases provided by Section 449 (c);
Within three months of the date on which the documents have been discovered, in cases provided by Section 449 (d);
Within three months of the date on which the court decision or the decision of another body on which the judgment is based have been annulled, in cases provided by Section 449 (f)...”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
